 



EXECUTION COPY

Exhibit 10.2

FOURTH AMENDED AND RESTATED
REFUND ANTICIPATION LOAN
PARTICIPATION AGREEMENT

     THIS FOURTH AMENDED AND RESTATED REFUND ANTICIPATION LOAN PARTICIPATION
AGREEMENT (this “Agreement”), dated as of December ___, 2004, is made by and
among BLOCK FINANCIAL CORPORATION, a Delaware corporation (“BFC”), HSBC TAXPAYER
FINANCIAL SERVICES INC., formerly known as HOUSEHOLD TAX MASTERS INC., a
Delaware corporation (“HSBC TFS”), and, solely for purposes of Section 7.18,
HOUSEHOLD TAX MASTERS ACQUISITION CORPORATION, a Delaware corporation (“HTMAC”).

RECITALS

     A. BFC, HSBC TFS and Household Bank, f.s.b., a federal savings bank (“HB”),
are parties to the Amended and Restated Refund Anticipation Loan Participation
Agreement, dated as of January 6, 2003 (the “First Amended and Restated RAL
Participation Agreement”), where BFC agreed to purchase from HSBC TFS and HSBC
TFS agreed to sell to BFC a participation interest in refund anticipation loans
made to customers of both H&R Block Tax Services, Inc., a Delaware corporation
(“Block Tax Services”), and its affiliates and certain franchisees of HRB
Royalty, Inc., a Delaware corporation (“Royalty”) and their affiliates.

     B. HB ceased its operations and in connection therewith, HSBC TFS engaged
Imperial Capital Bank, a California state-chartered commercial bank (“ICB”), to
perform the origination function for Refund Anticipation Loans (“RALs”) and
issuing function for Refund Anticipation Checks (“RACs”) for 2003 and 2004.

     C. HSBC TFS, HTMAC and ICB entered into an Amended and Restated Sale and
Servicing Agreement for RALs and RACs, dated as of January 3, 2003 (the “Sale
and Servicing Agreement”), which represents the basic agreement between HSBC
TFS, HTMAC and ICB regarding the RAL program pursuant to which (i) HSBC TFS
services the loans originated by ICB under the RAL program, and (ii) HTMAC
purchases participation interests in RALs from ICB. Redacted copies of the Sale
and Servicing Agreement and all amendments thereto will be delivered by HSBC TFS
or HTMAC to BFC.

     D. H&R Block Services, Inc., a Missouri corporation (“Block Services”), on
behalf of itself and its subsidiaries, Block Tax Services, and Royalty (Block
Services, Block Tax Services and Royalty are collectively referred to herein as
“Block Companies”), HSBC TFS and Beneficial Franchise Company, Inc., a Delaware
corporation (“Beneficial Franchise”) (HSBC TFS and Beneficial Franchise are
collectively referred to herein as “Household Companies”), and for certain
limited purposes, HB, have entered into an Amended and Restated Refund
Anticipation Loan Operations Agreement, dated as of January 6, 2003 (the “First
Amended and Restated RAL Operations Agreement”).

     E. Block Companies and Household Companies are parties to a letter
agreement,

 



--------------------------------------------------------------------------------



 



dated November 11, 2002 (the “First ICB Consent Letter”), pursuant to which
Block Companies consented to ICB as the RAL originator under the First Amended
and Restated RAL Operations Agreement, subject to the right of Block Companies
in their sole discretion, during the ten (10) day period from June 1 through
June 10, 2003, to provide written notice to HSBC TFS, Beneficial Franchise and
ICB that ICB is not acceptable as the RAL originator and RAC issuer for future
Tax Periods, in which event Household Companies agree to substitute a financial
institution chartered by the Office of Thrift Supervision or the Office of the
Comptroller of the Currency (a “Federally Chartered Financial Institution”) as
the RAL originator and RAC issuer for future Tax Periods (the “Block ICB
Termination Right”).

     F. Block Companies and Household Companies have entered into a Second ICB
Consent Letter, dated June 9, 2003 (the “Second ICB Consent Letter”), pursuant
to which Block Companies have agreed to refrain from exercising the Block ICB
Termination Right for the 2004 Tax Period, on certain terms and conditions,
subject to Block Companies’ absolute right in their sole discretion during the
ten (10) day period from June 1 through June 10 of any year, to provide written
notice to HSBC TFS, Beneficial Franchise and ICB, that ICB is not acceptable as
the RAL originator and RAC issuer for future Tax Periods, in which event
Household Companies agree to substitute a Federally Chartered Financial
Institution as the RAL Originator and RAC issuer for future Tax Periods,
provided that any entity selected by Household Companies (other than an
Affiliate of Household Companies that is a Federally Chartered Financial
Institution having sufficient capital to fulfill its anticipated obligations
with respect to the RAL Program) shall be subject to the consent of Block
Companies, which consent shall not be unreasonably withheld.

     G. The Block Companies and the Household Companies have entered into a
Second Amended and Restated RAL Operations Agreement, dated as of June 9, 2003
(the “Second Amended and Restated RAL Operations Agreement”).

     H. BFC and HSBC TFS are parties to the Second Amended and Restated Refund
Anticipation Loan Participation Agreement, dated as of June 9, 2003 (the “Second
Amended and Restated RAL Participation Agreement”), which reflected the
continuation of ICB as the RAL originator and RAC issuer for the 2004 Tax
Period, subject to the terms and conditions of the Second ICB Consent Letter and
the Second Amended and Restated RAL Participation Agreement.

     I. Pursuant to a Waiver of Rights Under Amended and Restated Refund
Anticipation Loan Participation Agreement, dated January 6, 2003, BFC waived its
right to purchase Participation Interests with respect to RALs originated from
January 1, 2003 to April 30, 2003, therefore, an amendment to the Second Amended
and Restated RAL Participation Agreement to reflect the fact that HTMAC (not
HSBC TFS) is the owner of the Participation Interests being sold to BFC, was not
necessary in the past.

     J. BFC, HSBC TFS, and HTMAC are parties to the Third Amended and Restated
Refund Anticipation Loan Participation Agreement, dated as of January 1, 2004
(the “Third Amended and Restated RAL Participation Agreement”), which reflected
the fact that HTMAC, rather than HSBC TFS, was the seller of the Participation
Interest to BFC for the 2004 Tax Period.

2



--------------------------------------------------------------------------------



 



     K. The parties desire to amend and restate the Third Amended and Restated
RAL Participation Agreement as hereinafter set forth to reflect that fact that
HSBC TFS, rather than HTMAC, shall be the seller of the Participation Interests
to BFC, and to eliminate HTMAC as a party to this Agreement.

AGREEMENT

     NOW, THEREFORE, for and in consideration of the premises and of the
agreements of the parties hereto and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, BFC, HTMAC and HSBC
TFS hereby covenant and agree that the Third Amended and Restated RAL
Participation Agreement is hereby amended and restated in its entirety with
respect to Participation Interests purchased by BFC and certain other acts and
events that occur from and after the effective date hereof, by deleting the
provisions of Sections 1.1 through 7.17 as the same now appear and by
substituting therefor the following Sections 1.1 through 7.18:

ARTICLE I.
DEFINITIONS

     Section 1.1. Definitions. As used in this Agreement, the following terms
shall have the meaning set forth below:

     “Affiliate” of any Person shall mean any other Person controlling,
controlled by or under common control with such Person.

     “Applicable Percentage” shall mean the percentage set forth for a
particular Tax Period in Section 2.5.

     “Applicable Tax Period” shall mean any of the ten consecutive Tax Periods
commencing with and including the Tax Period beginning January 1, 1997 and
ending with and including the Tax Period beginning January 1, 2006.

     “BFC” shall mean Block Financial Corporation, a Delaware corporation.

     “Block Franchise” shall mean an office owned by a franchisee of Block
Services or its subsidiaries that operates under the “H&R Block” name that is
open to the public for the preparation of tax returns.

     “Block ICB Termination Right” shall have the meaning set forth in Recital
E.

     “Block Office” shall mean (i) an office owned by Block Services or its
subsidiaries that operates under the “H&R Block” name and is open to the public
for the preparation of tax returns and (ii) a Corporate Franchise.

     “Block Services” shall mean H&R Block Services, Inc., a Missouri
corporation.

     “Block Tax Services” shall mean H&R Block Tax Services, Inc., a Missouri
corporation.

3



--------------------------------------------------------------------------------



 



     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in Bridgewater, New Jersey are authorized or
obligated by law or executive order to be closed.

     “Claim” shall have the meaning set forth in Section 6.2.

     “Closing Date” shall mean with respect to a Participation Interest, the
date on which such Participation Interest is sold to BFC pursuant to this
Agreement.

     “Collections” shall mean (i) all finally collected funds received by HSBC
TFS as servicer for the RAL Originator and applied to Participated Pool RALs,
whether such finally collected funds arise from receipt of cash, checks, wire
transfers, ATM transfers, exercise of rights of offset or other form of payment,
(ii) promissory notes and/or other evidence of indebtedness accepted by HSBC TFS
as servicer for the RAL Originator from or on behalf of Obligors in payment of
Participated Pool RALs (in which case such Collections shall be deemed to be
received by the RAL Originator for purposes of this Agreement on the Business
Day on which such promissory note or evidence of indebtedness was received by
the RAL Originator) and (iii) all fees charged by the RAL Originator to
customers of Block Offices for issuing Pool RACs (in which case such Collections
shall be deemed to be received by the RAL Originator for purposes of this
Agreement on the Business Day on which such RAC is delivered to the customer).

     “Corporate Pool RAL” shall have the meaning given such term in the
definition of “Pool RAL.”

     “Corporate Franchise” or “Corporate Franchisee” shall mean a Person
authorized directly by Block Services (or an Affiliate of Block Services)
pursuant to a corporate franchise agreement to operate a Block Office. Corporate
Franchise or Corporate Franchisee does not include a Person authorized by a
major franchise agreement between a Major Franchisee and Block Services, or an
Affiliate of Block Services, to operate a Block Franchise and to subfranchise
others to operate a Block Franchise within a specified territory, or a
subfranchisee of a Major Franchisee.

     “Defaulted Pool RAL” shall mean each Participated Pool RAL which, in
accordance with the RAL Guidelines and HSBC TFS’ customary and usual servicing
procedures for RALs, the RAL Originator has charged off as uncollectible;
provided, however, that no Pool RAL originated during any Tax Period shall be
classified as a Defaulted Pool RAL prior to January 1 of the following year.

     “Eligible RAL” shall mean each Pool RAL:

     (a) that was created by the RAL Originator, and is in compliance in all
material respects, with the Second Amended and Restated RAL Operations Agreement
(or a Major Franchisee RAL Agreement, as the case may be) and the federal Equal
Credit Opportunity Act, 15 U.S.C. §§ 1691 et seq.;

     (b) (i) as to which any blank preprinted form of disclosure statement
supplied by HSBC TFS on behalf of the RAL Originator to the tax preparation
office at which

4



--------------------------------------------------------------------------------



 



such Pool RAL was originated for use in connection with the origination of such
Pool RAL complied, as to form (subject to proper completion), with the
requirements of the federal Truth-in-Lending Act, 15 U.S.C. §§ 1601 et seq.
(“TILA”) (it being understood that the foregoing shall not be deemed a warranty
by HSBC TFS that such form has been properly completed) and (ii) that was
created in compliance with the other requirements of TILA; and

     (c) as to which, at the time of the sale of the Participation Interest in
such Pool RAL to BFC, HSBC TFS had good and marketable title thereto free and
clear of all Liens arising under or through HSBC TFS or any of its Affiliates.

     “ERA Operations Agreement” shall mean the ERA Operations Agreement as in
effect from time to time between BFC, Royalty, HSBC TFS and Beneficial
Franchise.

     “Excluded RAL” shall have the meaning set forth in Section 5.2.

     “Federally Chartered Financial Institution” shall have the meaning set
forth in Recital E.

     “First Amended and Restated RAL Participation Agreement” shall have the
meaning set forth in Recital A.

     “First ICB Consent Letter “ shall have the meaning set forth in Recital E.

     “Governmental Authority” shall mean the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative judicial, regulatory or administrative functions pertaining to
government.

     “HB” shall mean Household Bank, f.s.b., a federal savings bank.

     “HSBC Bank” shall mean HSBC Bank USA, National Association, a national
banking association.

     “HSBC TFS” shall mean HSBC Taxpayer Financial Services Inc., a Delaware
corporation.

     “HTMAC” shall mean Household Tax Masters Acquisition Corporation, a
Delaware corporation.

     “ICB” shall mean Imperial Capital Bank, a California state chartered
commercial bank.

     “Ineligible RAL” shall have the meaning set forth in Section 4.4(c).

     “Lien” shall mean any pledge, hypothecation, assignment, encumbrance,
security interest, lien (statutory or other) or other security agreement of any
kind or nature whatsoever, including (without limitation) any conditional sale
or other title retention agreement having substantially the same economic effect
as any of the foregoing.

5



--------------------------------------------------------------------------------



 



     “Major Franchisee” shall mean, subject to the terms of Section 7.17 hereof,
the Person authorized by a major franchise agreement with Block Services, or
with an Affiliate of Block Services, to operate a Block Office and to
subfranchise others to operate Block Office within a specified territory.

     “Major Franchisee Pool RAL” shall have the meaning given such term in the
definition of “Pool RAL.”

     “Major Franchisee RAL Agreement” shall mean an agreement from time to time
between HSBC TFS and/or any one or more Affiliates of HSBC TFS and a Major
Franchisee pursuant to which RALs are made to customers of Block Offices of such
Major Franchisee or its subfranchisees, as the same may be amended, modified or
supplemented from time to time.

     “No Fee RAL” shall mean any RAL for which no RAL fee is charged to a
customer.

     “Notifying Party” shall have the meaning set forth in Section 5.2.

     “Obligor” shall mean, with respect to any RAL, the Person or Persons
obligated to make payments to the RAL Originator, or an Affiliate of the RAL
Originator, with respect to such RAL.

     “Originator Party” shall mean any Person or entity through whom Pool RALs
or Pool RACs are made or serviced, and any other Person or entity that prepares
or arranges for the preparation of a tax return for a Pool RAL or Pool RAC
customer, or that files, makes or transmits or assists or arranges for the
filing, making or transmission of any such tax return, refund request or Pool
RAL or Pool RAC request, or that acts as a network or service bureau in
connection with any of the foregoing, or that owns, distributes, licenses or
otherwise has an interest in any software or other intellectual property used in
connection with any of the foregoing or in any trademark, service mark or brand
name under which Pool RALs or Pool RACs are promoted.

     “Participated Pool RAL” shall mean any Pool RAL in which a Participation
Interest has been sold to BFC pursuant to Section 2.1 and has not been
reassigned to HSBC TFS or repurchased by HSBC TFS pursuant to this Agreement.

     “Participation Interest” shall have the meaning set forth in Section 2.1.

     “Person” shall mean any legal person, including any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, governmental entity or other entity of
similar nature.

     “Pool RAC” shall mean any RAC issued by the RAL Originator through a Block
Office owned by Block Services, a Corporate Franchise, a Major Franchisee, a
subfranchisee of a Major Franchisee or any Affiliate of any of the foregoing.

     “Pool RAL” shall mean (a) any RAL made by the RAL Originator through a
Block Office owned by Block Services, a Corporate Franchise or either of their
Affiliates, pursuant to or under color of (i) the Second Amended and Restated
RAL Operations Agreement or (ii) a

6



--------------------------------------------------------------------------------



 



referral to the RAL Originator by Block Services, such Corporate Franchise or
such Affiliates pursuant to a contractual electronic filing arrangement with any
other Person and (b) any electronic refund advance (“ERA”) made by the RAL
Originator originated through On-Line Tax Preparation (“OTP”) software pursuant
to the ERA Operations Agreement (a RAL or ERA described in subclause (a) or
(b) may hereinafter be referred to as a “Corporate Pool RAL”) and (c) any RAL
made during any Tax Period by a Major Franchisee or a subfranchisee of a Major
Franchisee, pursuant to or under color of (i) a Major Franchisee RAL Agreement
or (ii) a referral to the RAL Originator by a Major Franchisee, or a
subfranchisee or such Major Franchisee, of an Obligor whose federal income tax
return was filed electronically by such Major Franchisee, or subfranchisee of
such Major Franchisee, pursuant to a contractual electronic filing arrangement
between such Major Franchisee or subfranchisee and any other Person (a RAL
described in this subclause (c) may hereinafter be referred to as a “Major
Franchisee Pool RAL”). Notwithstanding the foregoing, “Pool RAL”, “Corporate
Pool RAL”, and “Major Franchisee Pool RAL”, shall not include any RAL for which
no RAL fee is charged to a customer (a “No Fee RAL”).

     “Principal Amount” of a RAL, shall mean:

     (a) the aggregate amount paid or payable by the RAL Originator to or for
the account of an Obligor in connection with a RAL, and shall in any event
include (i) the amount of any check properly issued or authorized to be issued
by the RAL Originator to the order of any such Obligor, and (ii) any amounts
paid or payable by the RAL Originator for the account of Obligor to any
Originator Party, the Internal Revenue Service or any other Person (whether or
not the RAL Originator has a right, contingent or otherwise, to withhold or
retain any portion of such amount). The “Principal Amount” of a RAL shall not
include any financing fee or refund account fee payable by such Obligor to the
RAL Originator for such RAL. Each of the foregoing elements of a RAL shall be
deemed to be made for purposes of this Agreement on the Business Day on which
the RAL check clears the bank account used by the RAL Originator for the
disbursement of RALs and such fact has been recorded in the computer files the
RAL Originator uses for administering RALs; and

     (b) shall also include any payment made at any time by the RAL Originator
with respect to any lost, altered or stopped check issued by or on behalf of the
RAL Originator in connection with a RAL described in paragraph (a) (the
“Underlying RAL”), as well as any payment by the RAL Originator with respect to
any lost, altered or stopped replacement check. Payments on any RAL described in
this paragraph (b) shall be deemed to be made for purposes of this Agreement on
the Business Day when the replacement RAL check clears the bank account used by
the RAL Originator for the disbursement of RALs and such fact has been recorded
in the computer files the RAL Originator uses for administering RALs.

     “Purchase Price” shall mean the purchase price for a Participation Interest
to be paid by BFC to HSBC TFS as calculated pursuant to Section 2.3.

     “RAC” means a check issued by the RAL Originator and delivered to a
taxpayer pursuant to a Refund Anticipation Check Service.

7



--------------------------------------------------------------------------------



 



     “RAL” shall mean any refund anticipation loan from time to time made by the
RAL Originator.

     “RAL Guidelines” shall mean the RAL Originator’s policies and procedures
from time to time relating to the operation of its refund anticipation loan
business, including (without limitation) the policies and procedures for
determining the credit worthiness of refund anticipation loan customers, the
extension of credit to refund anticipation loan customers and relating to the
collection and charge off of refund anticipation loans.

     “RAL Originator” shall mean the insured depository institution engaged by
HSBC TFS (subject to the Block Companies’ rights under the Letter Agreement and
the Second ICB Consent Letter) to serve as the originator under the RAL Program.

     “RAL Participation Agreement” shall have the meaning set forth in Recital
D.

     “RAL Program” shall have the meaning assigned to it in the Second Amended
and Restated RAL Operations Agreement.

     “Reassignment Amount” shall have the meaning set forth in Section 4.3.

     “Reassignment Date” shall have the meaning set forth in Section 4.3.

     “Refund Anticipation Check Service” shall mean a service pursuant to which
a check in the amount of a taxpayer’s federal income tax refund, less the sum of
(a) fees charged for the making of the check, (b) tax preparation fees and
(c) other properly withheld amounts, is delivered to a taxpayer on account of a
direct deposit refund (other than in connection with a RAL made in advance of
receipt of the related refund). “Refund Anticipation Check Service” includes the
delivery of a direct deposit refund check to a taxpayer in connection with such
taxpayer’s denied RAL application.

     “Repurchase Value” of a Participated Pool RAL at any time shall mean the
Principal Amount of such Participated Pool RAL, less any Collections received
with respect to such Participated Pool RAL.

     “Sale and Servicing Agreement “ shall have the meaning set forth in Recital
C.

     “Second Amended and Restated RAL Operations Agreement” shall have the
meaning set forth in Recital G.

     “Second Amended and Restated RAL Participation Agreement” shall have the
meaning set forth in Recital H.

     “Second ICB Consent Letter” shall have the meaning set forth in Recital F.

     “Tax Period” for any year shall mean the period from and including January
1 of such year to and including August 15 of such year.

8



--------------------------------------------------------------------------------



 



     “Third Amended and Restated RAL Operations Agreement” shall have the
meaning set forth in Recital J.

     “UCC” shall mean the Uniform Commercial Code, as amended from time to time,
as in effect in any specified jurisdiction.

     “Underlying RAL” shall have the meaning given that term in paragraph (b) of
the definition of “Principal Amount”.

     Section 1.2. Other Definitional Provisions. Unless the context of this
Agreement otherwise clearly requires, references to the plural include the
singular, the singular the plural and the part the plural. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement; and Section and subsection references contained in this
Agreement are references to Sections and subsections in this Agreement unless
otherwise specified.

ARTICLE II.
PURCHASE AND SALE OF INTERESTS IN POOL RALS

     Section 2.1. Purchase and Sale of Participation Interests in Pool RALs.

     (a) Purchase and Sale. Subject to the conditions set forth in this
Agreement, HSBC TFS agrees to sell to BFC, and BFC agrees to purchase from HSBC
TFS, from time to time, on a “checks cleared” basis, an undivided ownership
interest in, and in an amount equal to the Applicable Percentage of, all of HSBC
TFS’s right, title and interest in and to each Pool RAL hereafter created,
including all monies due or to become due with respect thereto and all
Collections pertaining thereto and other proceeds (as defined in the UCC as in
effect in the State of Delaware) thereof (a “Participation Interest”). Subject
to the conditions set forth herein BFC agrees to pay for, purchase and accept
all Participation Interests from time to time as provided herein. Except for the
representations and warranties expressly made by HSBC TFS in this Agreement,
Participation Interests (and acquisition thereof by BFC) shall be without
recourse to HSBC TFS. HSBC TFS represents and warrants to BFC that the Pool RALs
were originated in compliance with the Final Credit Criteria and Final RAL and
RAC Fees (as defined in the Second Amended and Restated RAL Operations
Agreement) and applicable law, excluding, however, any failure to comply which
results from (i) any misrepresentation or omission to state a material fact by a
RAL Customer, or (ii) action or inaction by any Block Office, Major Franchisee
or subfranchisee of a Major Franchisee to perform its explicit obligations under
this Agreement, or a corporate franchise agreement between Block Services and a
Corporate Franchise, a Major Franchisee RAL Agreement, or a subfranchisee
agreement relating to the RAL Program between a Major Franchisee and a
subfranchisee, as applicable (except for any action or inaction by such entities
due to changes to the RAL Program required by the RAL Originator or HSBC TFS
outside of the deadlines set forth in this Agreement for any such changes).

9



--------------------------------------------------------------------------------



 



     (b) Conveyance of Participation Interest. The conveyance by HSBC TFS to BFC
of a Participation Interest in a Pool RAL shall be deemed to occur at the time
when HSBC TFS receives full payment from BFC of the Purchase Price in respect to
such Participation Interest corresponding to such Participated Pool RAL and all
other Participated Pool RALs of HSBC TFS arising on the same day. Upon such
conveyance, BFC shall be the owner, to the extent of the Applicable Percentage,
of a Participation Interest in such Pool RAL. The parties intend that if and to
the extent that any conveyance of a Participation Interest in a Pool RAL is not
deemed a sale of a Participation Interest, HSBC TFS shall be deemed to have
granted to BFC a security interest in the Participation Interest that was
purportedly conveyed and that this Agreement shall constitute a security
agreement under applicable law. HSBC TFS agrees to authorize the filing of
financing and continuation statements as BFC may from time to time reasonably
request with respect to Participation Interests hereafter created or arising.

     (c) True Sale and Nonconsolidation Opinions. Upon BFC’s request, HSBC TFS
agrees to use all commercially reasonably efforts to obtain for BFC (i) a “true
sale” opinion of counsel to HSBC TFS with respect to the sale by HSBC TFS and
the purchase by BFC of the Participation Interests in the Pool RALs, and (ii) a
“nonconsolidation” opinion of counsel to HSBC TFS with respect to HSBC TFS and
any other subsidiary of HSBC TFS that owns the Participation Interests prior to
such sale and purchase, in both cases in form and substance typically employed
in off-balance sheet financing or sale transactions generally; provided,
however, that in connection with such efforts (A) HSBC TFS shall not be
obligated to restructure the terms of any agreement relating to the RAL Program,
or any aspect of the RAL Program itself, in any way that adversely affects the
economic interests of HSBC TFS or its Affiliates, and (B) the failure of HSBC
TFS to obtain such opinions (after making commercially reasonable efforts to do
so) shall not constitute a breach of any of HSBC TFS’s obligations under this
Agreement and shall in no event give rise to any liability on the part of HSBC
TFS or any of its Affiliates. With respect to such opinions and the RAL Program
for a particular Tax Year, (1) BFC shall use all commercially reasonable efforts
to request such opinions as soon as reasonably possible during the immediately
preceding calendar year, and in any event, no later than September 1st of such
preceding calendar year absent major structural changes to the RAL Program made
or proposed by HSBC TFS, (2) BFC shall use all commercially reasonable efforts
to identify the entity, if any, with whom it intends to effectuate any financing
or sale transaction, and the proposed structure of such financing or sale
transaction, as soon as reasonably possible during the immediately preceding
calendar year, and in any event, no later than September 1st of such preceding
calendar year absent major structural changes to the RAL Program made or
proposed by HSBC TFS, and (3) BFC and HSBC TFS shall cooperate and use all
commercially reasonable efforts to complete all changes to the RAL Program, if
any, and the legal documents and agreements reflecting such changes, if any, as
soon as reasonably possible during the immediately preceding calendar year, and
in any event no later than October 15th of such preceding calendar year absent
major structural changes to the RAL Program made or proposed by BFC or HSBC TFS.
BFC shall be solely responsible for all legal fees of the parties associated
with any opinion undertaken pursuant to this Section 2.1(c). In connection with
any request by BFC for an opinion pursuant to this Section 2.1(c) for a
particular Tax Year, HSBC TFS shall, upon reasonable request by BFC, provide to
BFC

10



--------------------------------------------------------------------------------



 



copies of all material operative agreements executed by HSBC TFS or its
Affiliates relating to the origination of RALs by the RAL Originator, or the
sale and servicing of HSBC TFS’s retained interest in the Pool RALs, for such
Tax Year, as well as all material operative agreements executed by HSBC TFS or
its Affiliates relating to the financing or sale of such retained interest for
such Tax Year, in each case only to the extent (i) such agreements are
reasonably necessary to be reviewed by BFC in connection with the opinions
contemplated by this Section 2.1(c), and (ii) the terms of such agreements
permit disclosure to third parties; provided, however, that HSBC TFS shall not
add any provision to any such agreement that unreasonably prohibits disclosure
to BFC, its accountants or counsel engaged in connection with the issuance of
any opinion pursuant to this Section 2.1(c), or the entity, if any, engaged by
BFC to effectuate any financing or sale transaction. BFC hereby agrees to hold
all such agreements in strict confidence and not provide any copies or disclose
any terms therein to any party other than its accountants, its counsel and the
entity, if any, with whom BFC proposes to effectuate any financing or sale
transaction; provided, however, that, notwithstanding any other provision in
this Agreement, if such entity or an Affiliate of such entity is deemed by HSBC
TFS to be a competitor of HSBC TFS in the making or servicing of RALs, then the
disclosure of such agreements to such entity may be restricted by HSBC TFS to
the extent deemed necessary by HSBC TFS, in its sole discretion, to protect its
business interests and trade secrets. To the extent that the terms and
conditions of this Section 2.1(c) are inconsistent with the terms and conditions
of the Second ICB Consent Letter, the terms and conditions of the Second ICB
Consent Letter shall control.

     Section 2.2. Payment. Each Business Day, not later than 9:00 a.m., New
Jersey time, HSBC TFS as servicer for the RAL Originator shall give notice to
BFC (which notice may be by telephone, e-mail or facsimile) of the number and
Principal Amount of Pool RALs made by the RAL Originator and in which HSBC TFS
has purchased a Participation Interest on the preceding Business Day (it being
understood that, for such purpose, a Pool RAL shall be deemed to be made at the
time set forth in the definition of “Principal Amount” in this Agreement),
together with the Purchase Price for the Participation Interest corresponding to
such Pool RALs. Not later than 4:00 p.m., New Jersey time, on such Business Day,
BFC shall pay to HSBC TFS the full amount of such Purchase Price. Such payment
shall be made to HSBC TFS at such domestic account designated by HSBC TFS by
notice to BFC from time to time, in United States dollars and in funds
immediately available at such office at such time, without setoff, withholding,
counterclaim or other deduction of any nature whatsoever.

     Section 2.3. Purchase Price. The Purchase Price for a Participation
Interest shall be equal to the sum, for each Pool RAL corresponding to such
Participation Interest, of the product of (i) the Applicable Percentage
applicable to such Pool RAL, times (ii) the Principal Amount of such Pool RAL
(the aggregate amount referred to in this Section being referred to as the “
Purchase Price” with respect to such Participation Interest).

     Section 2.4. Float Adjustment. HSBC TFS shall pay to BFC an amount equal to
the product of $.50 times the number of Pool RACs (other than Pool RACs issued
through a Major Franchisee or a subfranchisee of a Major Franchisee) issued
during the Tax Period. Such amount shall be due and payable by HSBC TFS by wire
transfer not later than thirty (30) days after the last day that RACs are
offered for such Tax Period.

11



--------------------------------------------------------------------------------



 



     Section 2.5. Applicable Percentages. The Applicable Percentage for
Corporate Pool RALs shall be 40%; provided, however, the Applicable Percentage
for Corporate Pool RALs shall be 49.999999% for each Tax Period during which
HSBC TFS (or any of its Affiliates) is the exclusive facilitator of a Refund
Anticipation Check Service to customers of Block Offices owned by Block
Services, Corporate Franchisees and any of Block Services’ Affiliates. The
Applicable Percentage for a Major Franchisee Pool RAL shall be 25%.
Notwithstanding the foregoing provisions of this Section 2.5, any Applicable
Percentage (a) for a particular Tax Period may be such lesser percentage as
specified by BFC by giving written notice to HSBC TFS on or before September 1
immediately prior to such Tax Period (it being understood that (i) such lesser
percentage shall pertain only to the particular Tax Period for which such notice
is given and (ii) if no such notice is given for a particular Tax Period, the
Applicable Percentages shall be the percentages as set forth in this
Section 2.5), or (b) for any portion of a particular Tax Period shall be reduced
to zero if BFC has exceeded its internal funding limit (it being understood that
(i) the reduction of the percentage to zero shall only be in effect during the
periods of time BFC has exceeded its internal funding limit and (ii) for the
periods of time BFC has not exceeded its internal funding limit, the Applicable
Percentages shall be the percentages as set forth in this Section 2.5).

ARTICLE III.
SERVICING, ADMINISTRATION AND COLLECTION OF POOL RALS

     Section 3.1. Servicing and Administration of Participated Pool RALs. HSBC
TFS as servicer for the RAL Originator shall underwrite, service and administer
the Participated Pool RALs and shall collect payments due under the Participated
Pool RALs in accordance with its customary and usual servicing procedures for
servicing RALs made by the RAL Originator through Block Offices or Major
Franchisees or subfranchisees of Major Franchisees and in accordance with the
RAL Guidelines, and in which HSBC TFS has purchased a Participation Interest.
HSBC TFS as servicer for the RAL Originator shall, subject to the terms of this
Section 3.1, have full power and authority, acting alone or through any party
properly designated by it hereunder, to do any and all things in connection with
such servicing and administration that it may deem necessary or desirable.
Without limiting the generality of the foregoing, HSBC TFS as servicer for the
RAL Originator is hereby authorized and empowered to execute and deliver, on
behalf of BFC, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Participated Pool RALs and, after the delinquency of any
Participated Pool RAL and to the extent permitted under and in compliance with
applicable law and regulations, to commence enforcement proceedings with respect
to such Participated Pool RALs. In addition, without limiting the generality of
the foregoing, HSBC TFS as servicer for the RAL Originator is hereby authorized
and empowered, in the ordinary course of collecting any Defaulted Pool RAL, to
sell or transfer such Defaulted Pool RAL free and clear of any interest of BFC
(proceeds of such sale or transfer being treated as Collections for purposes of
Section 3.2). BFC shall furnish HSBC TFS with any documents necessary or
appropriate to enable HSBC TFS to carry out its servicing and administrative
duties hereunder. HSBC TFS shall not be obligated to use servicing procedures,
offices, employees or accounts for servicing the Participated Pool RALs that are
separate from the procedures, offices, employees and accounts used by HSBC TFS
in connection with servicing other refund anticipation loans.

12



--------------------------------------------------------------------------------



 



     Section 3.2. Collections. On each Business Day not later than 4:00 p.m.,
New Jersey time, HSBC TFS as servicer for the RAL Originator shall distribute
the Applicable Percentage in all Collections (except those payments received
from the Internal Revenue Service (“IRS”) in the normal processing of refunds
designated for direct deposit) with respect to each Participated Pool RAL
received by HSBC TFS as servicer for the RAL Originator (or any of its
Affiliates) on the preceding Business Day (less collection fees payable by BFC
to HSBC TFS or its Affiliates pursuant to Section 3.4). Such distribution shall
be made to BFC at such domestic account designated by BFC by notice to HSBC TFS
from time to time, in United States dollars and in funds immediately available
at such office at such time, without setoff, withholding, counterclaim or other
deduction of any nature whatsoever and regardless of the form of Collection
received by HSBC TFS as servicer for the RAL Originator (or any of its
Affiliates). Funds received from the IRS as part of the normal processing of
refunds designated for direct deposit will be distributed to BFC in the manner
provided herein on the day that RAL Originator receives such funds in its
designated account(s) at the applicable United States Federal Reserve Bank;
provided, that one day’s interest shall be deducted by HSBC TFS as servicer for
the RAL Originator from each such payment in order to reflect the fact that the
fundings of Participated Pool RALs are on a one-day delayed basis. For the
purpose of the above-referenced interest deduction, interest shall be calculated
on the basis of a 365 day year (or a 366 day year in a leap year) at the 30 day
dealer placed commercial paper rate as published in the Money Rates section of
the Wall Street Journal for the previous Business Day.

     Section 3.3. Reports; Records for BFC.

     (a) Daily Reports. On each Business Day during an Applicable Tax Period,
HSBC TFS as servicer for the RAL Originator shall prepare and forward to BFC a
report setting forth (i) the aggregate amount of Collections processed by HSBC
TFS as servicer for the RAL Originator (or any of its Affiliates) with respect
to Participated Pool RALs on the preceding Business Day and BFC’s share thereof,
(ii) the number of, and aggregate outstanding amount of, Participated Pool RALs
as of the close of business on the preceding Business Day and BFC’s share
thereof, and (iii) the number of Pool RACs made by the RAL Originator on the
preceding Business Day and BFC’s share of RAC fees pertaining thereto. HSBC TFS
as servicer for the RAL Originator shall at all times maintain its computer
files with respect to Pool RACs and Participated Pool RALs in such a manner so
that Pool RACs and Participated Pool RALs may be specifically identified.

     (b) Monthly Reports. On the 8th day of each calendar month, or if such day
is not a Business Day, the immediately preceding Business Day, HSBC TFS as
servicer for the RAL Originator shall forward to BFC a report setting forth
(i) the aggregate amount of Collections processed with respect to Participated
Pool RALs during the preceding calendar month and BFC’s share thereof, (ii) the
aggregate amount of Participated Pool RALs outstanding as of the end of the last
day of the preceding calendar month and BFC’s share thereof, (iii) an aging of
Participated Pool RALs outstanding as of the end of the last day of the
preceding calendar month, (iv) the aggregate Defaulted Pool RALs as of the end
of the last day of the preceding calendar month and BFC’s share thereof, (v) the
number of Pool RACs made during the preceding calendar month and BFC’s share of
Collections pertaining thereto, and (vi) the aggregate Participated Pool RALs

13



--------------------------------------------------------------------------------



 



that are not Defaulted Pool RALs but with respect to which payment has not been
received within 30 days after such Participated Pool RALs were made by the RAL
Originator and a participation interest therein was purchased by BFC, and BFC’s
share thereof. Such report shall be accompanied by an officer’s certificate,
stating that to the best of such officer’s knowledge such report is complete and
accurate.

     (c) Independent Accountants’ Reports. BFC may cause a firm of nationally
recognized independent accountants (who may also render services to HSBC TFS) to
furnish, at the expense of BFC, a report to BFC and HSBC TFS to the effect that
such firm has made a study and evaluation of the RAL Originator’s and HSBC TFS’s
internal accounting controls relative to the making of Pool RACs and servicing
of Participated Pool RALs under this Agreement, and that, on the basis of such
study and evaluation, such firm is of the opinion (assuming the accuracy of any
reports generated by the RAL Originator’s and HSBC TFS’s third party agents)
that the systems of internal accounting controls in effect on the date set forth
in such report relating to making of Pool RALs by the RAL Originator and
servicing procedures performed by HSBC TFS as servicer for the RAL Originator
pursuant to the terms of this Agreement, taken as a whole, were sufficient for
the prevention and detection of errors for such exceptions, errors or
irregularities as such firm shall believe to be immaterial to the financial
statements of the RAL Originator and HSBC TFS and such other exceptions, errors
or irregularities as shall be set forth in such report.

     Section 3.4. Collection Fee for Defaulted Pool RALs. BFC shall pay to HSBC
TFS as servicer for the RAL Originator a collection fee in an amount equal to
the Applicable Percentage with respect to a Defaulted Pool RAL, times 25% of the
Principal Amount of each Defaulted Pool RAL collected by collection offices of
HSBC TFS as servicer for the RAL Originator or any of its Affiliates. Such fee
shall be paid in the form of a deduction from Collections remitted to HSBC TFS
(or an Affiliate of HSBC TFS) pursuant to Section 3.2 pertaining to such
Participated Pool RAL.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

     Section 4.1. General Representations and Warranties of HSBC TFS. HSBC TFS
hereby represents and warrants to BFC as of the date hereof (which
representations and warranties shall survive any purchase and sale of
Participation Interests pursuant to this Agreement):

     (a) Organization and Good Standing. HSBC Bank is a national bank duly
organized and validly existing under the laws of the United States of America,
has its principal banking office located in the State of Delaware. HSBC Bank has
full corporate power and authority to own its properties and conduct its
business as such properties are presently owned and such business is presently
conducted, and to execute, deliver and perform its obligations under this
Agreement. HSBC TFS is a corporation duly organized and validly existing under
the laws of the State of Delaware and has full corporate power and authority to
own its properties and conduct its business as such properties are

14



--------------------------------------------------------------------------------



 



presently owned and such business is presently conducted, and to execute,
deliver and perform its obligations under this Agreement.

     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for in this Agreement have been duly
authorized by HSBC TFS by all necessary corporate action on its part and this
Agreement will remain, from the time of its execution, an official record of
HSBC TFS.

     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof will not conflict with, result in any breach of
the material terms and provisions of, or constitute (with or without notice or
lapse of time or both) a material default under, any indenture, contract,
agreement mortgage, deed of trust, or other instrument to which HSBC TFS is a
party or by which it or any of its properties are bound.

     (d) HSBC Bank’s Deposit Accounts. Deposits in HSBC Bank’s deposit accounts
are insured to the limits provided by law by the Bank Insurance Fund
administered by the Federal Deposit Insurance Corporation.

     Section 4.2. Representations and Warranties of HSBC TFS Relating to the
Participated Pool RALs. HSBC TFS hereby represents and warrants to BFC as of
each Closing Date (which representations and warranties shall survive any
purchase and sale of Participation Interests pursuant to this Agreement):

     (a) Eligible RAL. Each Participated Pool RAL is an Eligible RAL as of the
Closing Date relating to the Participation Interest sold to BFC with respect to
such Participated Pool RAL.

     (b) Sale and Ownership; Title. Each sale of a Participation Interest by
HSBC TFS to BFC on such Closing Date constitutes either (i) a valid sale,
transfer, assignment, set over and conveyance to BFC of all right, title and
interest of HSBC TFS in and to such Participation Interest (and the Applicable
Percentage in the underlying Pool RALs), free and clear of any Lien of any
Person claiming through or under HSBC TFS or any of its Affiliates, or (ii) if
it is ultimately determined by a court of competent jurisdiction that a sale
from HSBC TFS to BFC did not occur, then a grant of a security interest (as
defined in the UCC as in effect in the applicable state) by HSBC TFS to BFC in
each Participation Interest purportedly conveyed pursuant to such sale. On each
Closing Date, immediately prior to any such sale of (or grant of a security
interest in) a Participation Interest, HSBC TFS will be the sole legal and
beneficial owner of, and will have marketable title to, the Participation
Interest in the underlying Pool RALs, free and clear of any Lien, claim or
encumbrance (other than the interests of BFC contemplated by this Agreement).
Neither HSBC TFS nor any Person claiming through or under HSBC TFS shall have
any claim to or interest in such Participation Interest, except for the interest
of HSBC TFS therein as a “debtor” (specifically, as seller of payment
intangibles) for purposes of Article 9 of the UCC.

15



--------------------------------------------------------------------------------



 



     Section 4.3. Remedy For Breach of Representations and Warranties. In the
event of a breach of any of the representations and warranties set forth in
Section 4.1, BFC may by notice then given in writing to HSBC TFS direct HSBC TFS
to accept reassignment of the Participation Interests within 30 days of such
notice (or within such longer period as may be specified in such notice but in
no event later than 120 days), and HSBC TFS shall be obligated to accept
reassignment of the Participation Interests on a date specified by BFC (the
“Reassignment Date”) occurring within such applicable period on the terms and
conditions set forth below; provided, however, that no such reassignment shall
be required to be made if, at any time during such applicable period, the
representations and warranties contained in Section 4.1 shall then be true and
correct in all material respects. In connection with such reassignment, HSBC TFS
shall remit to BFC on the Reassignment Date an amount equal to the aggregate of
the respective Applicable Percentages of the Repurchase Values of each
Participated Pool RAL (the “Reassignment Amount”). Such remittance shall be made
to BFC at such domestic account designated by BFC by notice to HSBC TFS, in
United States dollars and in funds immediately available at such office at such
time, without setoff, withholding, counterclaim or other deduction of any nature
whatsoever. Except as provided in Section 5.1, the obligation of HSBC TFS to
purchase the Participation Interests in accordance with this Section 4.3 shall
constitute the sole remedy respecting any breach of the representations and
warranties set forth in Section 4.1 available to BFC.

     On the date on which the Reassignment Amount has been paid to BFC, the
Participation Interests in the uncollected Participated Pool RALs, all monies
due or to become due with respect thereto and all proceeds thereof shall be
released to HSBC TFS, or its designee or assignee, and BFC shall execute and
deliver such instruments of transfer or assignment, in each case without
recourse, representation or warranty (except only for the warranty that since
the date of sale by HSBC TFS to BFC, BFC has not sold, transferred or encumbered
any such Participated Pool RALs or interest therein), as shall reasonably be
requested by HSBC TFS to vest in HSBC TFS, or its designee or assignee, all
right, title and interest of BFC in and to the Participation Interests in the
uncollected Participated Pool RALs, all monies due or to become due with respect
thereto and all proceeds thereof. BFC’s right to resell and HSBC TFS’s
obligation to repurchase a Participation Interest pursuant to this Section 4.3
shall apply only to a Participation Interest that is adversely affected by or
impaired as a result of a breach of a representation or warranty.

     Section 4.4. Transfer of Ineligible RALs.

     (a) Repurchase. In the event of a breach with respect to a Participated
Pool RAL of any representations and warranties set forth in Section 4.2(b)(i),
or in the event that a Participated Pool RAL is not an Eligible RAL as a result
of the failure to satisfy the conditions set forth in clause (c) of the
definition of Eligible RAL, and as a result of such breach of event such
Participated Pool RAL is charged off as uncollectible or BFC’s rights in, to or
under the Participation Interest therein are materially impaired, then, upon the
earlier to occur of the discovery by BFC of such breach or event, or receipt by
BFC of written notice from HSBC TFS of such breach or event, BFC may by notice
then given in writing to HSBC TFS direct HSBC TFS to repurchase the
Participation Interest in each such Participated Pool RAL within 30 days of such
notice (or within such longer period as may be specified in such notice but in
no event later than 120 days) on a date specified

16



--------------------------------------------------------------------------------



 



by BFC occurring within such applicable period on the terms and conditions set
forth in Section 4.4(c).

     (b) Repurchase After Cure Period. In the event of a breach of any of the
representations and warranties set forth in Sections 4.2 and 2.1(a), or in the
event that a Participated Pool RAL is not an Eligible RAL as a result of the
failure to satisfy the conditions set forth in the definition of Eligible RAL or
Pool RAL (contingent on that failure not being caused by (i) any
misrepresentation or omission to state a material fact by a RAL Customer, or
(ii) action or inaction of any Block Office, Major Franchisee, or subfranchisee
of a Major Franchisee to perform its explicit obligations under this Agreement,
or a corporate franchise agreement between Block Services and a Corporate
Franchise a Major Franchisee RAL Agreement, or a subfranchisee agreement
relating to the RAL Program between a Major Franchisee and a subfranchisee, as
applicable (except for any action or inaction by such entities due to changes to
the RAL Program required by the RAL Originator or HSBC TFS outside of the
deadlines set forth in this Agreement for any such changes), other than a breach
or event as set forth in Section 4.4(a), and as a result of such breach any
Participated Pool RAL becomes a Defaulted Pool RAL or BFC’s rights in, to or
under the Participated Pool RAL or its proceeds are materially impaired, then,
upon the expiration of 60 days (or such longer period as may be agreed to by
BFC, but in not event later than 120 days) from the earlier to occur of the
discovery of any such event by BFC or receipt by BFC of written notice from HSBC
TFS of any such event, BFC may by notice then given in writing to HSBC TFS
direct HSBC TFS to repurchase the Participation Interest in each such
Participated Pool RAL within 30 days of such notice (or within such longer
period as may be specified in such notice but in no event later than 120 days)
on the terms and conditions set forth in Section 4.4(c); provided, however, that
no such repurchase shall be required to be made if, on any day prior to such
repurchase, such representations and warranties with respect to such
Participated Pool RAL shall then be true and correct in all material respects as
if such Participated Pool RAL had been created on such day.

     (c) Procedures for Repurchase. When the provisions of Sections 4.4(a) or
4.4(b) require repurchase of a Participation Interest in a Participated Pool RAL
(such Participated Pool RAL being hereinafter referred to as an “Ineligible
RAL”), HSBC TFS shall accept reassignment of such Participation by remitting to
BFC an amount equal to the Applicable Percentage of the Repurchase Value of the
Ineligible RAL as of the date of such repurchase. Such remittance shall be made
to BFC at such domestic account designated by BFC by notice to HSBC TFS, in
United States dollars and in funds immediately available at such office at such
time, without setoff, withholding, counterclaim or other deduction of any nature
whatsoever. Upon such remittance, BFC shall automatically and without further
action be deemed to transfer, assign, set over and otherwise convey to HSBC TFS,
without recourse, representation or warranty (except for the warranty that since
the date of conveyance by HSBC TFS to BFC, BFC has not sold, transferred or
encumbered any such Participation Interest), all right, title and interest of
BFC in and to such Participation Interest. BFC shall execute such documents and
instruments of transfer or assignment and take other actions as shall reasonably
be requested by HSBC TFS to evidence the conveyance of such Participation
Interest in the Ineligible RALs, all monies due or to become due with respect
thereto and all proceeds

17



--------------------------------------------------------------------------------



 



thereof pursuant to this Section 4.4(c). The obligation of HSBC TFS to
repurchase Participation Interests in Ineligible RALs in accordance with this
Section 4.4(c) shall constitute the sole remedy respecting any breach of the
representations and warranties set forth in Section 4.2 available to BFC.

     (d) Impairment. For the purposes of Sections 4.4(a) and (b) above, proceeds
of a Participated Pool RAL shall not be deemed to be impaired hereunder solely
because such proceeds are held by HSBC TFS for more than the applicable period
under Section 9-315(d) of the UCC as in effect in the State of Delaware.

ARTICLE V.
TERM

     Section 5.1. Termination of Purchase and Sale Obligations. The obligations
of HSBC TFS to sell Participation Interests in Pool RALs pursuant to Section 2.1
that are RALs described in paragraph (a) of the definition of “Principal Amount”
in this Agreement and the obligations of BFC to purchase Participation Interests
in such Pool RALs pursuant to Section 2.1, may be terminated:

     (a) by the mutual written agreement of BFC and HSBC TFS;

     (b) by either party, if the Second Amended and Restated RAL Operations
Agreement has been terminated;

     (c) by HSBC TFS, if (i) there is a failure by BFC to perform or observe any
material term, covenant or agreement contained in this Agreement, and any such
failure shall remain unremedied for 10 days after written notice of such failure
shall have been given to BFC by HSBC TFS, (ii) there is an order or decree
restraining, enjoining, prohibiting, invalidating or otherwise preventing the
transactions contemplated by this Agreement or HSBC TFS’s performance of any of
its material obligations under this Agreement, (iii) there shall be pending, or
any Governmental Authority shall have notified HSBC TFS of its intention to
institute, any action, suit or proceeding against HSBC TFS to restrain, enjoin,
prohibit, invalidate or otherwise prevent the transactions contemplated by this
Agreement or HSBC TFS’s performance of any of its material obligations under
this Agreement, (iv) any Participated Pool RAL or purchase or sale of a
Participation Interest in a Participated Pool RAL, or HSBC TFS’s performance of
any of its material obligations under this Agreement, would be illegal, and
there are no reasonable steps that HSBC TFS could take to prevent such
illegality; or (v) there is a dissolution, termination of existence, insolvency,
appointment of a receiver of any part of the property of, or assignment for the
benefit of creditors by, or the commencement of any proceeding by or against BFC
under any bankruptcy or insolvency law;

     (d) by BFC, if (i) there is a failure by HSBC TFS to perform or observe any
material term, covenant or agreement contained in this Agreement and any such
failure shall remain unremedied for 10 days after written notice of such failure
shall have been given to HSBC TFS by BFC, (ii) there is an order or decree
restraining, enjoining, prohibiting, invalidating or otherwise preventing BFC’s
performance of any of its

18



--------------------------------------------------------------------------------



 



material obligations hereunder, (iii) there shall be pending, or any
Governmental Authority shall have notified BFC of its intention to institute,
any action, suit or proceeding against BFC to restrain, enjoin, prohibit,
invalidate or otherwise prevent BFC’s performance of any of its material
obligations hereunder, (iv) BFC’s performance of any of its material obligations
hereunder would be illegal and there are no reasonable steps that BFC could take
to prevent such illegality, or (v) there is a dissolution, termination of
existence, insolvency, appointment of a receiver of any part of the property of,
or assignment for the benefit of creditors by, or the commencement of any
proceeding by or against HSBC TFS under any bankruptcy or insolvency law; or

     (e) by BFC, if as of any September 15, any representation or warranty of
HSBC TFS set forth in Section 4.1 would not be true, if repeated as of such
date; provided that BFC gives notice of such termination not later than the
September 30 next following such September 15.

HSBC TFS or BFC shall exercise a right of termination provided above by written
notice to the other party. Upon such termination, all obligations of HSBC TFS to
sell Participation Interests in Pool RALs pursuant to Section 2.1 that are RALs
described in paragraph (a) of the definition of “Principal Amount” in this
Agreement and all obligations of BFC to purchase Participation Interests in such
Pool RALs pursuant to Section 2.1 shall automatically cease and BFC shall have
no further obligation to purchase additional Participation Interests
corresponding to such Participated Pool RALs. Termination pursuant to this
Section shall not otherwise affect the rights or obligations of the parties
hereto under this Agreement. Without limitation, such termination shall not
affect the obligations of HSBC TFS to sell Participation Interests pursuant to
Section 2.1 with respect to Pool RALs that are RALs described in paragraph
(b) of the definition of “Principal Amount” in this Agreement to the extent that
the Underlying RAL is itself a Participated Pool RAL with respect to which a
Participation Interest was sold to BFC prior to such termination, and shall not
affect the obligation of BFC to purchase a Participation Interest with respect
to such Pool RAL pursuant to Section 2.1.

     Section 5.2. Right to Exclude Certain RALs. If, from time to time, BFC or
HSBC TFS believes in good faith that any specified RALs (of the type described
in paragraph (a) of the definition of “Principal Amount” in this Agreement) that
otherwise would constitute Pool RALs may violate or conflict with any
requirement of law in any jurisdiction, such party (the “Notifying Party”) may
give notice to the other parties of such fact, specifying the applicable
jurisdictions, and specifying such further actions on the part of BFC, Block Tax
Services, the RAL Originator or other Persons, if any, as would in the opinion
of the Notifying Party prevent such violation or conflict. Unless such steps
have been taken within seven days after receipt of such notice, then, effective
from and after such seventh day such RALs made after such day in such specified
jurisdiction shall not constitute Pool RALs (such RALs being hereinafter
referred to as “Excluded RALs”). If such steps subsequently are taken, and the
other party gives notice to the Notifying Party of such fact, then the Notifying
Party, shall, as promptly as practicable after such notice, by further notice to
such other party, revoke its earlier designation of such RALs as Excluded RALs,
and RALs of the specified type made after the date of such revocation shall not
constitute Excluded RALs (and hence shall constitute Pool RALs).

19



--------------------------------------------------------------------------------



 



ARTICLE VI.
CERTAIN RIGHTS OF HSBC TFS

     Section 6.1. Certain Rights of HSBC TFS.

     (a) Rescission. If any payment received or application of funds made by
HSBC TFS on account of any Participated Pool RAL shall be rescinded or otherwise
shall be required (or if HSBC TFS believes in good faith that such payment or
application of funds is or may be required) to be returned or paid over by HSBC
TFS at any time, BFC, promptly upon notice from HSBC TFS, shall pay to HSBC TFS
an amount equal to the Applicable Percentage of the amount so rescinded or
returned or paid over, together with the Applicable Percentage of any interest
or penalties payable with respect thereto.

     (b) Payover. If BFC receives any payment or makes any application on
account of its Participation Interest in any Participated Pool RAL, BFC shall
promptly pay over to HSBC TFS the amount in excess of the Applicable Percentage
of the amount so received or applied and until so paid over, the same shall be
held by BFC in trust for HSBC TFS.

     Section 6.2. Indemnification. Immediately upon HSBC TFS’s demand therefor,
BFC shall reimburse and indemnify HSBC TFS for and against the Applicable
Percentage share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of every
kind and nature whatsoever that may be imposed upon, incurred by or asserted
against HSBC TFS, acting pursuant hereto, or in any way relating to or arising
out of this Agreement or any Participated Pool RAL or the origination or
servicing thereof, or any action taken or omitted by HSBC TFS under this
Agreement or any Participated Pool RAL, including, without limitation, any
amounts payable by HSBC TFS pursuant to the Second Amended and Restated RAL
Operations Agreement (pursuant to indemnification provisions thereof or
otherwise), and any amounts that HSBC TFS shall be required to pay or repay to
any statutory representative of any Obligor or Originator Party or to creditors
of any such Obligor or Originator Party acting as such statutory representative
(all of the foregoing being referred to collectively as “Claims”); provided,
however, that BFC shall not be liable under this Section 6.2 for its Applicable
Percentage of (i) any obligation of HSBC TFS to repurchase Participation
Interests in accordance with Sections 4.3 and 4.4, (ii) any out-of-pocket
expenses of HSBC TFS on account of origination of ordinary and routine servicing
of Participated Pool RALs, to the extent duplicative of amounts as to which BFC
has paid its Applicable Percentage share pursuant to Article II, (iii)
attorneys’ fees and related litigation expenses incurred by HSBC TFS with
respect to Claims (it being understood that each party shall be responsible for
its own attorneys’ fees and related litigation expenses with respect to Claims),
(iv) any Claim attributable to a Participated Pool RAL failing to be an Eligible
RAL, (v) any Claim attributable to a breach by HSBC TFS of an express obligation
of HSBC TFS under this Agreement, or (vi) any Claim attributable to the gross
negligence or willful misconduct of HSBC TFS. Notwithstanding any other
provision herein, if BFC breaches any of its obligations hereunder and any such
breach results in a claim for indemnification by the RAL Originator against HSBC
TFS, HSBC TFS shall have the right to indemnification from BFC to the extent
HSBC TFS is required to indemnify the RAL Originator.

20



--------------------------------------------------------------------------------



 



     Nothing in this Section 6.2 shall be construed to make BFC liable for
(i) any portion of any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements imposed upon,
incurred by or asserted against HSBC TFS or any of its Affiliates relating
solely to or arising solely from any RAL other than a Participated Pool RAL or a
RAC other than a Pool RAC or (ii) any Claim with respect to which HSBC TFS is
indemnified by any third party (including, without limitation, Block Tax
Services or any other Originator Party). HSBC TFS shall remit to BFC the
Applicable Percentage of any amount received by HSBC TFS as indemnification from
a third party to the extent such indemnification pertains to a Claim for which
BFC previously indemnified HSBC TFS pursuant to this Section 6.2.

     If different Applicable Percentages apply to Pool RALs with respect to
which a Claim arises, then (A) to the extent the Claim is identifiable to a
particular Pool RAL or to Pool RALs made in a particular Tax Period, the
Applicable Percentage applicable to BFC’s indemnification obligation with
respect to such Claim shall be equal to the Applicable Percentage applicable to
such particular Pool RAL or to such Tax Period, as the case may be and
(B) otherwise, the Applicable Percentage applicable to BFC’s indemnification
obligation with respect to such Claim shall be a weighted average of the
Applicable Percentages applicable to the Pool RALs or the Tax Period with
respect to which such Claim arose.

     Section 6.3. Survival. The obligations of BFC under this Article VI shall
survive any termination under Section 5.1 and all other events and conditions
whatever. If and to the extent that any obligation of BFC under this Article VI
is unenforceable for any reason, BFC agrees to make the maximum contribution to
the payment and satisfaction of such obligation which is permitted under
applicable law.

ARTICLE VII.
MISCELLANEOUS

     Section 7.1. Customer Lists. To the extent permitted by applicable law,
HSBC TFS as servicer for the RAL Originator agrees to provide to BFC, or any
Affiliate of BFC during the term of this Agreement, within a reasonable time
after BFC’s (or such Affiliate’s) request but not more than twice during any
calendar year, a list of all persons (and, their full mailing addresses) to whom
the RAL Originator made and HSBC TFS purchased Pool RALs or Pool RACs during the
most recently ended Tax Period. Such list shall be provided in electronic form
and, to the extent reasonably practicable, in a form typical of mailing lists
purchased in the open market. Neither BFC nor its Affiliates shall use, or
permit the use of, such list for purposes of soliciting customers for credit
related products. BFC and such Affiliates shall take appropriate action by
agreement with third parties having access to such list to prohibit such third
parties from using such list for purposes of soliciting customers for credit
related products. HSBC TFS shall be designated a third-party beneficiary in any
such agreement for purposes of enforcing such restricted use of such list.

     Section 7.2. Independent Evaluation. BFC expressly acknowledges (i) that,
except as provided in Sections 2.1(a), 4.1 and 4.2, HSBC TFS has not made any
representation or warranty, express or implied, to BFC and no act by HSBC TFS
heretofore or hereafter taken shall be deemed to constitute any representation
or warranty by HSBC TFS to BFC; and (ii) that, in connection with its entry into
and its performance of its obligations under this Agreement,

21



--------------------------------------------------------------------------------



 



BFC has made and shall continue to make its own independent investigation of the
economic and legal risks associated with the making of RALs and purchase of
Participation Interests.

     Section 7.3. Notices. All notices required or permitted to be given under
this Agreement shall be in writing and shall be given by registered or certified
mail, return receipt requested, or by nationally recognized overnight courier,
addressed as follows:

If to BFC, to:

Block Financial Corporation
4400 Main Street
Kansas City, Missouri 64111
Attention: Jeffery A. Yabuki

If to HSBC TFS, to:

HSBC Taxpayer Financial Services, Inc.
200 Somerset Corporate Blvd.
Bridgewater, New Jersey 08807
Attention: Paul Creatura

     Any party may change the address to which it desires notices to be sent by
giving the other parties ten (10) days prior notice of any such change. Any
notices shall be deemed given upon its receipt by the party to whom the notice
is addressed.

     Section 7.4. Modification; No Waiver. This Agreement shall not be modified
or amended except by an instrument in writing signed by or on behalf of the
parties hereto. No waiver of any breach of, or failure to perform or observe,
any material term, covenant or agreement contained in this Agreement shall
constitute or be construed as a waiver by BFC or HSBC TFS of any subsequent
breach or failure or of any breach of or failure with respect to any of the
other provisions of this Agreement.

     Section 7.5. Prior Understandings. This Agreement supersedes all prior oral
understandings between the parties hereto relating to the transactions provided
herein.

     Section 7.6. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of Delaware, without regard
to choice of law rules thereof.

     Section 7.7. Counterparts. This Agreement may be executed in as many
counterparts as may be deemed necessary and convenient, and by the different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed to be an original, but all such counterparts together shall constitute
one and the same instrument.

     Section 7.8. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of BFC and HSBC TFS and their representative successors
and assigns and shall not be assigned by either party hereto without the prior
written consent of the other parties hereto, which consent shall not
unreasonably be withheld, conditioned or delayed, and any purported assignment
without such consent shall be void.

22



--------------------------------------------------------------------------------



 



     Section 7.9. Securitizations. HSBC TFS will use its reasonable efforts to
assist BFC with respect to the negotiation and execution of all instruments and
documents and to take all actions that are reasonably necessary, or as BFC may
reasonably request, in order to facilitate the sale by BFC of the Participation
Interests acquired by BFC pursuant to this Agreement and the assignment by BFC
of BFC’s rights under this Agreement to an Affiliate of BFC, and the resale of
such Participation Interests and the reassignment of such rights by the
Affiliate to one or more liquidity providers. Notwithstanding such assignment of
its rights, BFC shall remain liable to perform all of its covenants and
obligations under this Agreement. To the extent the terms and conditions of this
Section 7.9 are inconsistent with the terms and conditions of the Second ICB
Consent Letter, the terms and conditions of the Second ICB Consent Letter shall
control.

     Section 7.10. Headings. The Article, Section and any other headings in this
Agreement are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any of the provisions hereof.

     Section 7.11. Confidentiality. Without limitation of any other obligations
of confidentiality contained in this Agreement, the Second Amended and Restated
RAL Operations Agreement or otherwise arising (but subject to the provisions of
Section 7.1), all information, materials and documents heretofore or hereafter
furnished to BFC (or to its officers, directors, agents, representatives or
advisors) by HSBC TFS, by Persons acting on behalf of HSBC TFS or at HSBC TFS’s
direction, or otherwise in connection with this Agreement, either orally, in
writing or by inspection, regarding the Obligors, any RAL, any RAC, this
Agreement or the Second Amended and Restated RAL Operations Agreement shall be
deemed confidential and, except to the extent required by law, shall be kept in
strict confidence under appropriate safeguards by BFC and its officers,
directors, agents, representatives and advisors.

     Section 7.12. Not a Joint Venture. Neither this Agreement nor the
transactions contemplated by this Agreement shall be deemed to give rise to a
partnership or joint venture between HSBC TFS and BFC.

     Section 7.13. HSBC TFS Not Tax Preparer. Nothing in this Agreement or the
Second Amended and Restated RAL Operations Agreement shall be construed to imply
that HSBC TFS at any time is in any way responsible for the preparation, filing
or contents of any tax return of any Obligor under a Pool RAL, and BFC shall
indemnify HSBC TFS from and against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of every kind and nature whatsoever which may be imposed upon, incurred by or
asserted against HSBC TFS arising from any claim, allegation or assertion that
HSBC TFS is or may be in any way responsible for the preparation, filing or
contents of any such tax return, or that HSBC TFS, by virtue of its
participation in the transactions contemplated by this Agreement, is engaged in
an activity that subjects HSBC TFS to any penalty on account of the negotiation
of any tax refund check in violation of the Internal Revenue Code of 1986, as
amended.

     Section 7.14. Events Prior to Amendment. The parties affirm that they are
responsible for performing all of their agreements, duties and obligations under
the Third Amended and Restated RAL Participation Agreement arising out of events
occurring prior to the effective date of this Agreement, and the provisions of
the Third Amended and Restated RAL Participation

23



--------------------------------------------------------------------------------



 



Agreement shall survive and continue to define the rights and obligations of the
parties with respect to such prior events.

     Section 7.15. Financial Privacy. HSBC TFS and BFC agree to comply with the
financial privacy provisions of Section 7.2 of the Second Amended and Restated
RAL Operations Agreement.

     Section 7.16. Effective Date. This Agreement shall be effective as of the
date of its execution.

     Section 7.17. Acquisition of Major Franchisees. HSBC TFS acknowledges that
Block Services and its Affiliates are in the process of repurchasing the major
franchise agreements from certain of the Major Franchisees. The parties hereto
expressly agree that, for purposes of this Agreement, (a) any Major Franchisee
that is acquired by Block Services or an Affiliate of Block Services shall
thereafter be considered a Block Office and shall cease to be considered a Major
Franchisee, and (b) any Major Franchisee whose major franchise agreement is
terminated and who enters into a corporate franchise agreement shall thereafter
be treated as a Corporate Franchisee and shall cease to be treated as a Major
Franchisee.

     Section 7.18. Termination of HTMAC. The parties agree that HTMAC is hereby
terminated as a party to this Agreement, effective as of the date of execution
of this Agreement.

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Refund Anticipation Loan Participation Agreement to be executed by
their respective officers thereunto duly authorized, effective as of the date
set forth above.

                  BLOCK FINANCIAL CORPORATION
 
           

  By:   /s/ Mark Ciaramitaro

       

      Name: Mark Ciaramitaro  

      Title: VP DTS  
 
                HSBC TAXPAYER FINANCIAL SERVICES INC.
 
           

  By:   /s/ Susan E. Artmann

       

      Name: Susan E. Artmann  

      Title: Vice President  
 
                Solely for purposes of Section 7.18:
 
                HOUSEHOLD TAX MASTERS ACQUISITION CORPORATION
 
           

  By:   /s/ Susan E. Artmann

       

      Name: Susan E. Artmann  

      Title: Treasurer & CFO  

25